DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 02/24/2022.
Claims 1-5 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizude et al. (US 2019/0141213, hereinafter Mizude) in view of Kodimer et al. (US 2019/0098170, hereinafter Kodimer).

Regarding claim 1, Mizude teaches: An image forming apparatus (fig. 1, image processing device 1) comprising: 
an operation panel that displays an image and accepts operations from a user ([0032],The operating unit 12 is a part used for input of information such as text, and input of selection of functions. Examples include a keyboard, mouse, touch panel, or the like.);  
an output portion that outputs data to an external device (fig. 1, [0041], The output unit 15 is a part that outputs image information generated from individual images, and corresponds to, for example, a printer that prints image information on a paper medium and outputs.); 
an image reading portion (fig. 1, image input unit scanner 13) that performs ordinary reading in which the image reading portion reads a contact glass with a document set thereon to generate first image data, which is image data of a read area ([0033], A scanner (reading device) that reads documents on paper or the like (hereinafter referred to as documents), where information has been printed, is used as the image input unit 13); and 
a control portion (fig. 1, Control unit 11) that performs output data selection processing ([0030]), 
wherein
 in performing the output data selection processing, the control portion extracts from the first image data second image data, which is image data of the document (see fig. 2A-4, entire image data as first image and second image data as the document being scanned P1 and P2, [0054-0055],Alternatively, individual images of one or multiple documents is cropped from entire image data after a later-described frame image has been added to the outer frame region.).

Mizude does not explicitly teach: makes the operation panel display a first preview image corresponding to the first image data and a second preview image corresponding to the second image data, as well as makes the operation panel accept selection operation for selecting either the first or second preview image, and 
if the first preview image is selected, makes the output portion output the first image data and, if the second preview image is selected, makes the output portion output the second image data. 

However, Kodimer teaches: makes the operation panel display a first preview image corresponding to the first image data and a second preview image corresponding to the second image data, as well as makes the operation panel accept selection operation for selecting either the first or second preview image ([0025], fig. 6, FIG. 6 illustrates a front panel interface 600 having a display screen 602 that previews each of the individually discretized documents 604. Through the front panel interface 600, the user can save each of the individually discretized documents 604 to a desired destination or multiple different destinations. For example, the display screen 602 can be a touchscreen that allows the user, through associated software, to manipulate the individually discretized documents 604 and perform desired functions.), and 
if the first preview image is selected, makes the output portion output the first image data ([0025], and fig. 6, For example, the user can print one individually discretized document 604) and, if the second preview image is selected, makes the output portion output the second image data ([0025], and fig. 6, For example, the user can print one individually discretized document 604). 

 The motivation for the combination is that Mizude and Kodimer are in the same field of endeavor, namely an image forming apparatus.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mizude to include makes the operation panel display a first preview image corresponding to the first image data and a second preview image corresponding to the second image data, as well as makes the operation panel accept selection operation for selecting either the first or second preview image, and  if the first preview image is selected, makes the output portion output the first image data and, if the second preview image is selected, makes the output portion output the second image data as taught by Kodimer. The motivation/suggestion would have been to further enhance/improve the s image forming apparatus since doing so would allow for the user to preview the scanned images and select the image to be printed/output.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675